September 29, 1978
On Motion for Rehearing
This case comes before the court on defendant’s motion for rehearing of the order in this case of June 22,1978, and on defendant’s suggestion that the rehearing be en banc. The active judges of the court having voted not to rehear the case en banc, the motion for rehearing will be considered by the panel listed above which entered the order of June 22, 1978. Before passing on that motion, the panel directs the Government to file within 30 days of this order a supplemental brief on the following two matters:
1. The precise reasons why the Government believes that Spanish law (including Spanish conflict-of-laws rules) does not determine, for federal income tax purposes, the ownership by plaintiff of one-half of the earnings involved here and her freedom from tax thereon under the Internal Revenue Code. (In this connection, the supplemental brief should discuss the applicability of United States v. Mitchell, 403 U.S. 190 (1971) and Poe v. Seaborn, 282 U.S. 101 (1930), to this case).
2. If the law of Kansas applies, whether the conflicts-of-law rules of Kansas would look, in these circumstances, to Spanish law to determine ownership by the plaintiff of one-half of the earnings involved.
Plaintiff is also invited, if she wishes, to file a supplemental memorandum on those two matters within 30 days of this order. The Clerk is directed to send copies of this order and of the order of June 22,1978 to the plaintiff in Minor v. United States, 215 Ct. Cl. 1053, and to counsel for the plaintiffs in Dilsa M. Briem v. United States, No. 207-77 and in Eric Lane-Burslem v. United States, No. 88-76, all of whom are invited, if they wish, to file briefs amici curiae on the two matters set forth above. Such briefs should likewise be filed within 30 days of this order.
It is so ordered.